DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s amendment of claims 17-20 and cancellation of claim 1-12 in “Claims - 12/28/2020” is acknowledged. Applicant's election, without traverse, of Species II of which claims read upon 13-20 in the “Response to Election / Restriction Filed - 12/28/2020”, is entered by Examiner.
This office action considers claims 13-20 pending for prosecution and are examined on their merits. 
Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13-20 are under 35 U.S.C 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) but having practical application.
The current 35 U.S.C. 101 analysis is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) published in the Federal Register (84 FR 50) on January 7, 2019 current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633) in combination of (October 2019 Patent Eligibility Guidance Update i.e., October 2019 Update).  

STEP-2A Prong 1 (evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG in combination October 2019 update, a law of nature, or a natural phenomenon), if no exception is recited the claim is eligible, otherwise:
STEP-2A Prong 2 (evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception). If the recited exception is integrated into a practical application, then the claim is eligible, otherwise: 
STEP 2B further evaluates whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception; if found yes the claim is eligible otherwise ineligible.
(STEP-1)
Claims 13-20 all pertain to statutory classes, because independent claims 13 and 17 recite a program/process comprising a processor and process, which are directed to statutory category of invention, i.e. a machine/process.

(STEP-2A Prong 1)
claim 13 recites:
A computer program product comprising a non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause a computer system to: 
maintain an item dataset comprising images of each of the items; 
receive an identity of a user; 
determine preference prediction scores between the user and items of the dataset using a convolutional neural network trained to determine latent item features for the user and using latent user features outputted from a trained personalized ranking model, wherein the trained convolutional neural network is trained as part of a Siamese convolutional neural network, and wherein the Siamese convolutional neural network is jointly trained end-to-end with a personalized ranking model using implicit feedback observed from the user; and 
provide, based on the preference prediction scores, one or more items from the dataset to a client device associated with the user.  
The claim limitations in the abstract idea have been emphasized in underlined italicized, and highlighted in bold, above; the remaining limitations are “additional elements”.
The emphasized in underlined italicized portion of the claim constitutes an abstract idea because those fall within the “Mathematical Concepts” grouping of the abstract ideas in PEG. These limitations based upon mathematical relationship, formulas or calculations. Accordingly, this claim recites an abstract idea.
bold portion of the claim constitutes an abstract idea because those fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions by reciting marketing activities or behaviors
This “determine preference prediction scores between the user and items of the dataset” limitation, and “provide, based on the preference prediction scores, one or more items from the dataset to a client device associated with the user" as drafted, is a process that under its broadest reasonable interpretation, commercial interactions including marketing or sales activities or managing personal behavior based on the preference prediction scores, one or more items from the dataset to a client device associated with the user. The mere nominal recitation of a generic processor and non-constrained convolutional neural network does not take the claim limitation out of the "Certain Methods of Organizing Human Activity" grouping. Thus, the Certain Methods of Organizing Human Activity.
Accordingly, the claim 13 recites abstract idea characterized by Certain Methods of Organizing Human Activity or mathematical formulated data.
Another independent claim 17 recites:
In a digital medium environment for recommending fashion items to a user, a computer-implemented method of determining latent user features based on implicit user feedback, comprising: 
maintaining an item dataset comprising images of each of the items; 
receiving an identity of a user; 
a step for determining item preferences for the user from an unobserved dataset of items using 
The claim recite the abstract idea based on a step for determining item preferences for the user from an unobserved dataset of items using . The above limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions by reciting marketing activities or behaviors. 
Accordingly, the claim 17 recites abstract idea characterized by Certain Methods of Organizing Human Activity or mathematical formulated data.
Dependent claims {14-16} and {18-20} recite the same abstract ideas identified in claims 1 and 17 respectively. 
 (STEP-2A Prong 2)
The claims recite the combination of additional elements of: 1) a non-transitory computer-readable medium storing instructions that, when executed by at least one processor; 2) maintain an item dataset comprising images of each of the items; and 3) receive an identity of a user.
Additional limitations recited at a high level of generality (i.e., as a general means (by processor) of maintain an item dataset comprising images of each of the items; and 3) receive an identity of a user (using generic Siamese convolutional neural network ) 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (processor) for an insignificant un-constrained generic neural network. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
(STEP-2B)
As explained with respect to Step 2A Prong Two, the claim recites the combination of additional elements of: 1) a non-transitory computer-readable medium storing instructions that, when executed by at least one processor; 2) maintain an item dataset comprising images of each of the items; and 3) receive an identity of a user.
Additional limitations recited at a high level of generality (i.e., as a general means (by processor) of maintain an item dataset comprising images of each of the items; and 3) receive an identity of a user (using generic Siamese convolutional neural network ) encompassing insignificant extra-solution activities such as maintain an item dataset comprising images of each of the items; and receive an identity of a user. These additional limitations are no more than mere instructions to apply the exception using a 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (processor) for an insignificant un-constrained generic neural network. Even when considered in combination, 
these additional elements represent mere instructions to apply the above-identified judicial exception (the abstract idea), which cannot provide an inventive concept. For the reasons above, claim 13-20 are not eligible and is rejected as being directed to non-patentable subject matter under §101. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (20; Fig 9; [0053]) = (element 9; Figure No. 9; Paragraph No. [0053]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be 

Claim 13-20 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by CHEN; Yu et al., (US 20200320769 A1; hereinafter Chen).
Regarding claim 13, Chen teaches a non-transitory computer-readable medium (SDK; Fig 6; [0257]) storing instructions that, when executed by at least one processor, cause a computer system to (see the entire document, specifically Figs 1-2; [0228], Fig 12; [0299+], and as cited below):
maintain an item dataset ([0106]) comprising images of each of the items ([0232, 281, 0303, 0306]); 
receive an identity (attributes identification; [0107] ) of  a user  ([0112]; [0317,0323]); 
a step for determining item preferences for the user from an unobserved dataset of items using a preference predictor ([0301]) and providing, based on the preferences for the user, one or more items from the dataset to a client device associated with the user (construed from [0253]: these predicted physics parameters are stored into a garment database together, as shown in FIG. 6, with all the original garment photos digitized from the garment samples).  
determine preference prediction scores ([0393]) between the user and items of the dataset using a convolutional neural network ([0041-0044]) trained to determine latent item features for the user and using latent user features outputted from a trained personalized ranking model, wherein the trained convolutional neural network is trained as part of a Siamese convolutional neural network ([0082]), and wherein the Siamese 
provide ([0102]), based on the preference prediction scores ([0126-0127]), one or more items from the dataset to a client device associated with the user (construed from [0253]: these predicted physics parameters are stored into a garment database together, as shown in FIG. 6, with all the original garment photos digitized from the garment samples).  .  
Regarding claim 14, Chen as applied to the non-transitory computer-readable medium of claim 13, further teaches, (the medium) further comprising instructions that, when executed by the at least one processor ([0105]), cause the computer system to provide the one or more items from the dataset after ranking ([0126-0127]) the one or more items based on the preference prediction scores.  
Regarding claim 15, Chen as applied to the non-transitory computer-readable medium of claim 13, further teaches, wherein the item dataset comprises item with which the user has not yet interacted ([0094], [0192]).  
Regarding claim 16, Chen as applied to the non-transitory computer-readable medium of claim 13, further teaches, (the medium) further comprising instructions that, when executed by the at least one processor ([0105]), cause the computer system to identify the latent user features outputted from the trained personalized ranking model based on a user identifier of the user ([0283], [0308]).  
Regarding claim 17, Chen teaches a digital medium environment SDK; Fig 6; [0257]) for recommending fashion items to a user, a computer-implemented method of see the entire document, specifically Figs 1-2; [0228], Fig 12; [0299+], and as cited below):
maintaining an item dataset ([0106]) comprising images of each of the items([0232, 0281, 0303, 0306]); 
receiving an identity (attributes identification; [0107] ) of a user ([0112]; [0317,0323]);
a step for determining item preferences for the user from an unobserved dataset of items using a preference predictor ([0301, 0393]) and providing, based on the preferences for the user, one or more items from the dataset to a client device associated with the user (construed from [0253]: these predicted physics parameters are stored into a garment database together, as shown in FIG. 6, with all the original garment photos digitized from the garment samples).  
Regarding claim 18, Chen as applied to the method of claim 17, further teaches, (the medium) further comprising generating triplets where each of the triplets ([0082, 0298-0300]) comprises a user, a positive item image from an image training dataset of items based on the implicit feedback from the user, and a negative item image from the image training dataset of items, wherein the positive item image in each triplet is ranked with a higher user preference for the user than the negative image item in the triplet.  
Regarding claim 19, Chen as applied to the method of claim 18, further teaches, wherein the unobserved dataset of items corresponds to a subcategory of articles ([0195]) of clothing or fashion accessories.
Regarding claim 20, Chen as applied to the method of claim 18, further teaches, wherein the implicit feedback comprises clicks, views, and purchases of items ([0413]) in the dataset of items.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
LI; Weiming et al., (US 20190205965 A1) discloses a non-transitory computer-readable medium ([0196]]) storing instructions that, when executed by at least one processor (1620; Fig 16 [0184]), cause a computer system to :comprising images of each of the items (0052); receive an identity (attributes [0087]) of  a user; a step for determining item preferences for the user from an unobserved dataset of items using a preference predictor ([0092]) and providing, based on the preferences for the user, one or more items from the dataset to a client device associated with the user.  determine preference prediction scores ([0393]) between the user and items of the dataset using a convolutional neural network ([0041-0044]) trained to determine latent item features for the user and using latent user features outputted from a trained personalized ranking model, wherein the trained convolutional neural network is trained as part of a Siamese convolutional neural network (Fig 10; [0134]), and wherein the Siamese convolutional neural network is jointly trained end-to-end with a personalized ranking model using implicit feedback ([0082]) observed from the user; and provide, based on the preference prediction scores ([0076-0077), one or more items from the dataset to a client device associated with the user .  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        February 4, 2021